Title: Extracts from the Gazette, 1740
From: Franklin, Benjamin
To: 



	We hear from Georgia by Way of New-York, that the Reverend Mr. Whitefield arrived there in good Health, about the 20th of January; and that he had immediately set 30 Hands to Work about the Orphan House. [February 28]


  
	  The News of the taking of Porto Bello is confirm’d from all Parts, but the Accounts of the Action are so various, that we chuse not to insert any of them, and wait for one that may be depended on. [March 20]


  
	  ⁂ Some unforeseen Accidents have a little retarded the Publication of the Rev. Mr. Whitefield’s Sermons and Journals; The Work is however in great Forwardness, and Notice will be given in this Paper, when they are finish’d and ready to be deliver’d to Subscribers. [March 27]


  
	  Saturday last about One o’Clock a Fire broke out in Mr. Hamilton’s fine new Buildings near the Bridge; and the Wind being high, and the wood Work (which was unfinish’d) exceedingly dry’d by the long dry Weather, the whole was in Flames so suddenly and burnt so fiercely, that it was impossible to save any Part. The Loss is very considerable; and is generally regretted, as those Buildings when finish’d would have been a great Ornament to that Part of the Town. [April 3]


  
His Majesty’s Ship Colchester being arrived in Virginia, with Orders from the Court of Great Britain to the several Governors of the Northern Colonies; an Express came in here on Thursday last with those for this Government, and others, which were immediately forwarded for New-Jersey, New-York, Connecticut, Rhode-Island, Massachusetts Bay, Nova Scotia, and Newfoundland. On Monday His Honour our Governor, attended by near 200 Gentlemen, came to the Court-House, where a vast Concourse of People were assembled, and published the King’s Declaration of War against Spain, together with the following Proclamation, viz.
[Here it follows.]
The People express’d their Joy in loud Huzzas; And the Cannon from the Hill, and the Ships in the Harbour, were discharged, while the following Healths were drank, viz. The King. The Prince and Royal Family. Success to His Majesty’s Arms. My Lord Cathcart. Col. Spotswood. Col. Blakeney. Success to the new Levies, and intended Expedition, &c. Plenty of Liquor was given to the Populace; and in the Evening they had a Bonfire on the Hill.
As a Design against some of the rich Spanish Settlements appears exceedingly agreeable to the People in general, and there is truly a great Prospect of Success, it is not doubted but a considerable Body of Men will be raised on this Occasion, even in Pennsylvania.
In our next we shall, from the Books of Geography, give some Account of those Countries against which it is supposed the present Expedition is intended. [April 17]


  
	  The middle of last Month the Rev. Mr. Whitefield was at Charlestown, and preached there five Times, and collected at one Sermon Seventy Pounds Sterling, for the Benefit of the Orphan-House in Georgia: And on Sunday last (after Ten Days Passage from Georgia) he landed at New-Castle, where he preached Morning and Evening. On Monday Morning he preach’d to about 3000 at Wilmington, and in the Evening arrived in this City; on Tuesday Evening he preach’d to about 8000 on Society-Hill; and preach’d at the same Place yesterday Morning and Evening.... [April 17]


  
	  On Sunday last the Reverend Mr. Whitefield preached two Sermons on Society Hill, and collected for the Orphans in Georgia, in the Morning £150 10s. and in the Evening, when it’s computed there were 15,000 Auditors, £83, in all £233 10s. Currency, which is about £150 Sterling; besides sundry Benefactions sent in since. On Monday he preached at Greenwich and at Gloucester; on Tuesday twice in this City, when the Congregations were much melted: Yesterday he set out for New York.... [April 24]


  
	  Since Mr. Whitefield’s Preaching here, the Dancing School, Assembly and Concert Room have been shut up, as inconsistent with the Doctrine of the Gospel: And though the Gentlemen concern’d caus’d the Door to be broke open again, we are inform’d that no Company came the last Assembly Night. [May 1]


  
Last Night the Rev. Mr. Whitefield arrived here, having preach’d at every Place mentioned in our last, and at New York, where he got upwards of £300 by private Donations and publick Collections, for the Orphan-House in Georgia. He preaches here every Day this Week, and takes his leave on Sunday Evening. On Monday he preaches at Darby and Chester, where a Collection is to be made for the Orphan-House. On Tuesday at Wilmington by Ten a Clock precisely in the Morning; and at Whiteclay Creek at four in the Afternoon, where he intends to collect again. On Wednesday by Noon at Nottingham; and from thence he intends to return with all Speed to New-Castle, and to go on board in order to sail for Georgia. He cannot go so far as Dover and Lewis-Town, as proposed in our last, being obliged to hasten as fast as possible to Georgia, that he may have Time to go to New-England, and come from thence hither at the latter End of the Year.
Those who are disposed to send Provisions or Money for the Orphan House, may send it to the House of Mr. Stephen Benezet Merchant, in Second Street.
In most Places where he has been, the Congregations were as numerous again as when he was here last. [May 8]


  
[Advertisement] Lent and forgot to whom, a Woman’s white broadcloth kirb Bridle, double Rein’d.
Whoever brings it to the Printer hereof shall be thankfully rewarded. [May 15]


  
[Advertisement] Notice is hereby given to all Persons, that there is come to Town, a very Wonderful and surprizing Creature to all Persons in these Parts of the World; and it is in Scripture the very same Creature, which is there called a Camel. It is impossible to describe the Creature, and therefore all Persons of ingenious Curiosity have an Opportunity of Satisfying themselves.
The Creature was brought with great Difficulty from the Desarts of Arabia in that Quarter of the World which is called Asia, to New-England; a Curiosity which never was in this Country, and very likely never will be again.

Constant Attendance will be given to all Persons desirous of seeing said Creature at the House of Owen Owen, Esq. at the Sign of the Indian King in Philadelphia. [May 22]


  
Monday next will be delivered to the Subscribers, two Volumes of the Rev. Mr. Whitefield’s Works; viz. One of Sermons and one of Journals. The other Volumes being near finish’d, will be ready in a short Time.
As many People, during the Printing of the Books, have sent in their Names, or subscribed, without paying the first Subscription Money; and as the whole Number of Names far exceeds the Number of Books printed; those Subscribers who have paid, or who bring the Money in their Hands, will have the Preference. [May 22]


  
	  We hear from French-Creek in Chester County, that on Monday last Mr. Robert Grace, a Gentleman of this City, was married to Mrs. Rebecca Nutt, an agreeable young Lady, with a Fortune of Ten Thousand Pound. [May 29]


  
	  [Advertisement] The Gentlemen who have subscribed to the Encouragement of a Course of Philosophical Lectures and Experiments, to be performed by Mr. Greenwood, are desired to meet in the Chamber adjoining to the Library at the State House, on Tuesday next, about 9 a Clock in the Morning, when it is proposed the Course should begin, and be continued afterwards, at such Times as the Gentlemen then present shall see fit to determine: And such Gentlemen who are willing to attend a Course at other Times, in the same Place, are desired to leave their Names at the Post Office in Philadelphia, where the Conditions thereof may be seen, and Subscriptions taken in. [June 5]


  
	  [Advertisement] To be sold, A Dutch Servant Man and his Wife, for Two Years and Eight Months, a genteel riding Chair almost new, a Ten Cord Flat with new Sails and Rigging, a Fishing Boat, and sundry Sorts of Houshold Goods. Enquire of the Printer hereof. [June 5]


  
	  We hear from Annapolis in Maryland, that on Saturday last, about 10 in the Evening, after 7 or 8 Weeks Illness, died there the Honourable Alexander Spotswood, Esq; in an advanc’d Age. He served many Campaigns in the late Wars, under the Duke of Marlborough, as Quarter-Master General of the Queen’s Armies. After the Peace he was made Governor of Virginia, and since Postmaster General of all the King’s Dominions in America; and by a late Appointment, General and Commander in Chief of the Forces to be raised in the Plantations for the Expedition against the Spanish West-Indies. The Loss of a Gentleman of his distinguish’d Bravery, Skill and Experience in military Affairs, at this critical Juncture, must be regretted by all who have at Heart the Interest and Glory of Great Britain. [June 12]


  
	  During the Session of the Presbyterian Synod, which began on the 28th of the last Month, and continued to the third of this Instant, there were no less than 14 Sermons preached on Society-Hill to large Audiences, by the Rev. Messrs. the Tennents, Mr. Davenport, Mr. Rowland and Mr. Blair, besides what were deliver’d at the Presbyterian and Baptist Meetings, and Expoundings and Exhortations in private Houses. The Alteration in the Face of Religion here is altogether surprizing. Never did the People show so great a Willingness to attend Sermons, nor the Preachers greater Zeal and Diligence in performing the Duties of their Function. Religion is become the Subject of most Conversations. No Books are in Request but those of Piety and Devotion; and instead of idle Songs and Ballads, the People are every where entertaining themselves with Psalms, Hymns and Spiritual Songs. All which, under God, is owing to the successful Labours of the Reverend Mr. Whitefield. [June 12]


  
	  His Honour our Governor having, in Pursuance of his Majesty’s Instructions, some Time since, issued his Warrants for Raising of eight Companies of Men in this Government; the Whole were compleated about a Week ago: Four of these Companies being armed, by the Care and Diligence of the British Lieutenants wherewith they are furnish’d, have made a considerable Progress in the new Exercise; and we hear that the other four, during their Stay on the Continent, will henceforth be diligently attended and instructed by the Adjutant of this Battallion. [August 7]


  
	  On Thursday last died here, aged 63 Years, Anne, the Lady of Sir William Keith, Bart. formerly Governor of this Province, and was decently interr’d the Day following. [August 7]


  
	  Notice is hereby given, To all Masters of Servants in the Counties of Philadelphia, Bucks, Chester and Lancaster, who have in any Manner suffered by the late Enlisting of Servants, that they immediately make known their several Grievances to the Constables of their respective Townships, who have Orders to transmit the same to Philadelphia, to the Committee of Grievances appointed by the Assembly. [August 14]


  
[Advertisement] On Monday next, the two last Volumes of the Reverend Mr. Whitefield’s Works will be ready to be deliver’d to the Subscribers.
Note, The last Volume of Journals contains his American Journal. [August 14]


  
The seven Companies raised in this Province, are all embark’d; and ’tis said the Transports will fall down in a few Days. The Companies are all full, and the Men chearful and in good Heart. They were review’d by his Honour the Governor before they went on board, and perform’d their Exercise to Admiration.
The Company rais’d in the Lower Counties will embark at New-Castle. [September 18]


  
	  [Advertisement] To be sold, At the Post-Office in Market-Street, Wholesale or Retale by the Importer; fine broad Scarlet Cloth, fine broad black Cloth, fine white Thread Hose, and English Sale Duck. [October 9]


  
	  [Advertisement] Thomas Godfrey Proposes during the Winter Season, to teach Navigation, Astronomy, and other Parts of the Mathematicks, at his House in Second-Street. [October 30]



  
	  On Sunday Evening the Rev. Mr. Whitefield, arrived here from Boston, and has preached twice every Day since in a Building erected for that Purpose, 100 Feet long, and 70 broad; the Roof is ready to be put on; and the Whole, ’tis hoped, will in a short time be finished. He proposes to continue in Town all this Week, and to leave us on Monday next: He designs to preach the same Day at Gloucester in the Morning, and at Greenwich, 12 Miles from thence, in the Afternoon. On Tuesday, at two a Clock in the Afternoon, at Piles-Grove. On Wednesday, at two a Clock in the Afternoon, at Cohansie. On Thursday, at two a Clock, at Salem. On Friday, three a Clock in the Afternoon, at Whiteclay-Creek. Saturday, two a Clock in the Afternoon, at Forks Mannor. And, Sunday Morning and Evening at Nottingham. On Monday Evening he intends to embark at New-Castle for Charles-Town, South-Carolina, in his Way to Georgia. On Sunday next, Morning and Evening, after Sermon, Collections are to be made for the Orphans at Georgia: And, in the mean while, those who will contribute Provisions or other Things, may bring the same to the House of Mr. Stephen Benezet, Merchant, in Front-Street. [November 13]


  
	  On Sunday the 16th Instant, the Rev. Mr. Whitefield preach’d his Farewell-Sermon, and collected about £100 Sterl. for the Orphan-House in Georgia. He had been in Town eight Days, and preach’d 16 times in the New Building, besides private Exhortations, &c. The next Morning he set out in order to preach in several Places on both sides the River, and then embark for Georgia on board the Sloop Savannah, which went down the River on Monday last, expecting to meet him at Reedy-Island or Lewes-Town. [November 27]


  
	  The Rev. Mr. Whitefield having taken up 5000 Acres of Land on the Forks of Delaware, in the Province of Pennsylvania, in order to erect a Negroe School there, and to settle a Town thereon with his Friends; all Persons who please to contribute to the said School, may pay their Contributions to Mr. Benezet, Merchant, in Philadelphia, Mr. Noble at New-York, Mr. Gilbert Tennent, in New-Brunswick, New-Jersey, or to the Printer of this Paper. [November 27]


  
Philadelphia: Printed by B. Franklin, Post-Master, at the New Printing-Office, near the Market. Price 10s. a Year.

